Case 1:20-cv-00070-JAW Document 13 Filed 07/02/20 Page 1 of 2       PageID #: 78



                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE


  DONALD CAIN                          )
                                       )
              Plaintiff,               )
                                       )
        v.                             )
                                       )      1:20-cv-00070-JAW
                                       )
  HUNTER TZOVARRAS, et al,             )
                                       )
              Defendants.              )



               ORDER AFFIRMING THE RECOMMENDED
                DECISION OF THE MAGISTRATE JUDGE


        No objection having been filed to the Magistrate Judge’s Recommended

  Decision, filed June 1, 2020 (ECF No. 11), the Recommended Decision is

  accepted.

        The Court has reviewed and considered the Magistrate Judge’s

  Recommended Decision, together with the entire record; the Court has made a

  de novo determination of all matters adjudicated by the Magistrate Judge’s

  Recommended Decision; and the Court concurs with the recommendations of

  the United States Magistrate Judge for the reasons set forth in his

  Recommended Decision.

        Accordingly, it is hereby ORDERED that the Plaintiff’s Complaint as to

  Defendant Bryan Kirsch be and hereby is DISMISSED.
Case 1:20-cv-00070-JAW Document 13 Filed 07/02/20 Page 2 of 2   PageID #: 79



        SO ORDERED.


                                 /s/ John A. Woodcock, Jr.
                                 JOHN A. WOODCOCK, JR.
                                 UNITED STATES DISTRICT JUDGE


  Dated this 2nd day of July, 2020




                                     2
